Citation Nr: 0402708	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a fungal infection 
of the hands and feet.

2.  Entitlement to service connection for atrophy or 
arthritis of the left upper extremity on a secondary basis.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left little finger, currently evaluated 
as 10 percent disabling.

4.  Entitlement to a compensable evaluation for residuals of 
a shrapnel fragment wound of the left flank.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Regional Office (RO) that denied service connection for a 
fungal infection in the hands and feet and atrophy or 
arthritis of the left upper extremity on a secondary basis.  
In addition, the RO denied increased ratings for the 
veteran's service-connected residuals of a gunshot wound of 
the left little finger and residuals of a shrapnel fragment 
wound of the left flank.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in a VA letter issued in June 2001, the 
veteran was apprised of the evidence needed to establish his 
claims for service connection.  There is no evidence of 
record in this case that the appellant has been apprised of 
the evidence needed to substantiate the claims for a higher 
rating for the residuals of a gunshot wound to the left 
little finger or for residuals of a shrapnel fragment wound 
to the left flank, to include as specified in 38 U.S.C.A. 
§ 5103(a) and (b).  As such, further action in this case is 
necessary for compliance with the VCAA notice and duty to 
assist provisions.

The veteran asserts that service connection is warranted for 
a fungal infection of the hands and feet and for atrophy or 
arthritis of the left upper extremity on a secondary basis.  

Although the service medical records show no complaints or 
findings pertaining to a fungal infection of the hands or 
feet, the Board observes that a private physician stated in 
March 2001 that the veteran had been initially diagnosed with 
this condition in 1992.  He commented that it was well known 
that this type of disability could be present for years 
before becoming symptomatic.  He further opined that it could 
have as likely as not been caused or aggravated by the 
veteran's service.  Another physician, G.K., M.D., concluded 
in October 2003, that the veteran's chronic fungal infection 
of the fingers and toenails was the direct result of his time 
in the rice paddies in Vietnam.  The veteran has not been 
afforded a VA dermatology examination following his 
separation from service.  

Dr. K. also stated that the veteran had chronic left wrist 
and hand pain secondary to a gunshot wound in service.  It 
was indicated that he had greater than a 50 percent bone loss 
in that hand.  There has been no VA examination to determine 
the etiology of any left upper extremity disability.  

With respect to the claim for an increased rating for the 
shrapnel fragment wound of the left flank, the veteran 
asserts that the scar is tender.  The United States Court of 
Appeals for Veterans Claims has held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The VA examination conducted in June 2001 apparently noted 
the scar, but failed to report any findings concerning it.  
Under 38 C.F.R. § 3.326(a) (2003), a VA examination will be 
authorized where there is a possibility of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development is necessary.  Accordingly, the case 
is REMANDED for action as follows:

1.  The veteran should be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for a 
fungal infection of the hands and feet, 
atrophy/arthritis of the left upper 
extremity since his discharge from 
service, and for his service-connected 
wounds of the left little finger and left 
flank since 2000.  After securing any 
necessary authorizations for release of 
any pertinent information, the RO should 
seek to obtain copies of all treatment 
records referred to by the veteran, and 
which have not already been associated 
with the claims folder.

2.  The veteran should then be afforded a 
VA examination of the skin to determine 
the nature and etiology of any current 
fungal infection of his hands and feet, 
as well as to describe the scar of the 
left flank.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that any 
current fungal infection of the hands and 
feet is related to service.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  

3.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the nature and etiology of any disability 
of the left upper extremity disability 
and the residuals of the gunshot wound of 
the left little finger.  The examiner is 
requested to provide an opinion 
concerning whether it is at least as 
likely as not that any disability of the 
left upper extremity is related to his 
service-connected gunshot wound of the 
left little finger.  The rationale for 
any opinion expressed should be set 
forth.  In addition, the examiner should 
comment on any functional impairment due 
to pain of the left little finger, and 
the pathology associated with pain should 
be described.  All necessary tests should 
be performed.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

3.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


